Appeal by employer and carrier from an award from June 16, 1960 to February 7, 1961, and a decision directing the continuance of payments. On July 29, 1957, claimant sustained a compensable injury to his right hand. Biopsies of the dorsal surface of the hand were performed in January and November of 1958 which revealed chronic tenosynovitis. - Subsequently an additional diagnosis of chronic lymphangitis was made. Claimant has been hospitalized on a number of occasions. He has been paid compensation since his original injury with the exception of one short period when he returned to work. The basis of appellants’ resistance to continuing awards is the contention that claimant is a malingerer. Two doctors have testified to an opinion that claimant induced swelling in his arm by restricting circulation; that he intentionally irritated the operative wound on his hand to prevent healing, and that he artificially induced an above-normal temperature. Neither doctor actually saw such procedures but based their opinions upon rapid improvement of the symptoms when under hospital conditions it was rendered impossible for claimant to interfere. Nevertheless, claimant denied any self-induced aggrava*746tion of the injury or intentional interference of any kind. Another doctor testified that eliamant’s disability during the period in question, which coneededly existed, was due to the original injjury in 1957. A clear question of fact is presented, and we may not interfere with the determination thereof by the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.